McLaughlin, J.:
The defendant appeals from an order denying a motion to vacate a warrant of attachment. The motion to vacate was based upon the papers upon which the order for the attachment was made. It is urged- that the order appealed from should be reversed and the warrant vacated by reason of certain irregularities in the moving papers, as well as in the warrant itself. The notice of motion did not state any grounds of irregularities, and this was a sufficient reason for the denial of the motion. Rule 37 of the General Rules of Practice provides: “ When the motion is for irregularity, the notice or order shall specify the irregularity complained of.” This notice simply stated that upon papers named, and at a time and place specified, the defendant would apply to the court “ for an order vacating said -attachment.”' This did not comply with- the rule referred to. (Wheeler v. Brady, 2 Hun, 347; Kloh v. New York *604Fertilizer Co., 86 id. 266; German-American Bank v. Dorthy, 39 App. Div. 166.)
The order appealed from, therefore, must be affirmed, with ten dollars costs and disbursements.
Van Brunt, P. J., O’Brien, Ingraham and Hatch, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements.